DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 03/08/2021 have been fully considered but are moot in view of the new ground of rejection.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6-9, and 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ferron; John R. (US 5602994 A), and Herz; Frederick S. M. et al. (US 8160586 B2), and Kurian; Manu et al. (US 20190057010 A1).
two data transfer modes (Start and Stop) and controlling data transfer from an external data source by requesting a specific number of data values when data transfer modes are selected, wherein a DMA transfer mode is automatically triggered when the memories are half full and the transfer ends when the required number of values has been written to memory; Col. 6: 46-58].
Ferron, does not explicitly disclose select a mode of data transfer from the source system to the target system for the digital asset based on the size of the digital asset, wherein the mode is selected from a plurality of modes, and wherein at least one of the plurality of modes comprises wireless transmission, and wherein the selected mode includes transferring data via a particular data transfer method.
Herz, however, discloses select a mode of data transfer from the source system to the target system for the digital asset based on the size of the digital asset, wherein the mode is selected from a plurality of modes, and wherein at least one of the plurality of modes comprises wireless transmission, and wherein the selected mode includes transferring data via a particular data transfer method [col. 7: 4 to col. 8:7: a multi-band transceiver connected to a memory device communicates over a plurality of types of communication links including satellite radio, microwave radio, infrared transmission channels to a source or destination based on information including any movement out of range or wireless communications devices, and select a type of communication link most capable of completing sending of the data to the destination based on criteria including the size of the data to be transmitted].

Ferron and Herz disclose determining a size of a digital asset and select a mode of data transfer based on the size of the digital asset, as discussed above, but do not explicitly disclose determining a file type of the digital asset and select a mode of data transfer based on the file type.
Kurian, however, discloses determining a file type of the digital asset and select a mode of data transfer based on the file type [¶0054: extracting data associated with a requested file transfer from the received content including type of file or data being transferred, size of file, and process the requested data storage based on type of data, content of data, target database, etc…].
It would have been obvious to one of ordinary skill in the art to have determined a file type of the digital asset and select a mode of data transfer based on the file type in order to provide systems for dynamically controlling data transmissions and identify efficiency improvements that may reduce computing resources [¶0001-0002].
 As per claim 2, Ferron discloses the information handling system of Claim 1, wherein the processor is further configured to: select a first mode of data transfer if the size is below a first threshold size [col. 6: 39-58]; and select a second mode of data transfer if the size is above the first threshold size [col. 6: 39-58].
As per claim 3, Ferron discloses the information handling system of Claim 1, wherein the processor is further configured to: select a first mode of data transfer if the size is below a first threshold size [col. 6: 39-58]; select a second mode of data transfer if the size is above the first 
As per claim 4, Ferron discloses the information handling system of Claim 3, wherein: the first mode of data transfer comprises short-range wireless transmissions [FIGs. 8, 8A; col. 14: 8-15]; the second mode of data transfer comprises long-range wireless transmissions [FIGs. 8, 8A; col. 14: 8-15]; and the third mode of data transfer comprises wired transmissions [col. 14: 8-15; FIGs. 8, 8A; Col. 5:24-25].
 	 As per claims 6-9 and 11-14, the rationale in the rejection of claims 1-5 is herein incorporated.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Jain; Lalit et al. (US 20190317826 A1), US 20150281110 A1 (US 20190317826 A1) disclose determining a file type of the digital asset and select a mode of data transfer based on the file type.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARDOCHEE CHERY whose telephone number is (571)272-4246.  The examiner can normally be reached from 900-500.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Rutz can be reached on (571)272-5535.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.














Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Respectfully Submitted,
USPTO

Dated:   June 5, 2021                    		By: /MARDOCHEE CHERY/
Primary Examiner 
Art Unit 2133
Email:Mardochee.Chery@uspto.gov                                                                                                                                                                                          Telephone: 571-272-4246
Facsimile:   571-273-4246